GOLDTHWAITB, J.
In this case the plaintiff in error, filed his petition in the Court below, praying a writ of supersedeas to suspend the proceedings on an execution, which had been issued against him at the suit of the defendant in error, who is therein alleged to have died before the commencement of the suit, of which the execution was sought to be susperseded. No party defendant in the Court below, other than the person alleged to be dead, was made, and the petition was dismissed, and the cause is removed to this Court by appeal.
The plaintiff in error, now moves to be permitted to suggest the death of the defendant in error, and to make his administrator a party to this cause.
We are of opinion that this cannot be allowed— the cause shews that no change of parties has intervened since the filing of the petition, nor does it seem to be a case in which any parties can be made here — nor will the Court undertake to decide at this time, that new parties are necessary.
The motion must be denied, but the plaintiff has leave to assign errors, and the questions presented can be examined on their merits.